


--------------------------------------------------------------------------------


EXHIBIT 10.9
 
REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this “Agreement”) is made and entered into
as of August __, 2008, by and among Yi Xin International Copper, Inc., a
Delaware corporation (previously known as AFH Holding I, Inc.) (the “Acquiror
Company”), the shareholders of the Acquiror Company listed on Schedule A
attached hereto (the “Acquiror Company Principal Shareholders”).
 
The Acquiror Company, and the Acquiror Company Principal Shareholders agree as
follows:
 
1.              Definitions.  Capitalized terms as used in this Agreement shall
have the respective meanings set forth in this Section 1:
 
“Advice” has the meaning set forth in Section 6(d).
 
“Commission” means the U.S. Securities and Exchange Commission.
 
“Commission Comments” means written comments pertaining solely to Rule 415 which
are received by the Acquiror Company from the Commission to a filed Registration
Statement, a copy of which shall have been provided by the Acquiror Company to
the Acquiror Company Principal Shareholders, which either (i) requires the
Acquiror Company to limit the number of Registrable Securities which may be
included therein to a number which is less than the number sought to be included
thereon as filed with the Commission or (ii) requires the Acquiror Company to
either exclude Registrable Securities held by the Acquiror Company Principal
Shareholders or deem any of the Acquiror Company Principal Shareholders to be an
underwriter with respect to Registrable Securities it seeks to include in such
Registration Statement.
 
“Coordinated Registration Notice” has the meaning set forth in Section 2(a)(2).
 
“Coordinated Registration Statement” means a Registration Statement registering
any Registrable Securities in accordance with Section 2(a).
 
“Cut Back Shares” has the meaning set forth in Section 2(c).
 
“Demand Registration Notice” has the meaning set forth in Section 2(b)(1).
 
“Demand Registration Statement” means a Registration Statement registering any
Registrable Securities in accordance with Section 2(b).
 
“Effective Date” means, as to a Registration Statement, the date on which such
Registration Statement is first declared effective by the Commission.
 
“Effectiveness Date” means the date on or prior to which the Acquiror Company is
obligated to cause a Registration Statement to become effective, according to
any agreement or arrangement with holders of Acquiror Company securities
including but not limited to any such agreement or arrangement made by the
Acquiror Company in connection with a Financing, as such date may be amended or
compliance therewith waived by the parties to such agreement or arrangement.
 

 
-1-

--------------------------------------------------------------------------------

 

“Effectiveness Period” means, as to any Registration filed by the Acquiror
Company, the period commencing on the Effective Date of such Registration
Statement and ending on the earlier of (a) such time as all of the Registrable
Securities covered by such Registration Statement have been publicly sold by the
Acquiror Company Principal Shareholders, or (b) such time as all of the
Registrable Securities covered by such Registration Statement may be sold by the
Acquiror Company Principal Shareholders without holding or volume restrictions
pursuant to Rule 144, in each case as determined by the counsel to the Acquiror
Company pursuant to a written opinion letter to such effect, addressed and
acceptable to the Acquiror Company’s transfer agent and the Shareholders
Representative.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
 “Financing” shall mean, for purposes of this Agreement, a private placement of
the Acquiror Company’s equity securities resulting in gross aggregate proceeds
to the Acquiror Company in excess of $4.5 million.
 
 “Holder” or “Holders” means the holder or holders, as the case may be, from
time to time of Registrable Securities.
 
 “Indemnified Party” has the meaning set forth in Section 5(c).
 
 “Indemnifying Party” has the meaning set forth in Section 5(c).
 
 “Initiating Holders” has the meaning set forth in Section 2(b)(1).
 
 “Losses” has the meaning set forth in Section 5(a).
 
 “majority-in-interest of the Acquiror Company Principal Shareholders” means
Acquiror Company Principal Shareholders holding a majority of the Shares.
 
 “New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.
 
 “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
 “Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
 
 “Registrable Securities” means: (i) the Shares and (ii) any securities issued
or issuable upon any stock split, combination, recapitalization or similar
event.
 
 “Registration Statement” means any registration statement filed on Form S-1,
S-3 or similar form and excluding any registration statement filed on Form S-8
or S-4 or similar form, filed by  the Acquiror Company with the Commission in
order to register shares of capital stock of the Acquiror Company, and any
additional registration statements required to be filed under any agreement with
security holders of the Acquiror Company, including in each case the Prospectus,
amendments and supplements to such registration statements or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference
therein.
 

 
-2-

--------------------------------------------------------------------------------

 
 
“Response Deadline” has the meaning set forth in Section 2(b)(1).
 
“Restriction Termination Date” has the meaning set forth in Section 2(c).
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“SEC Restrictions” has the meaning set forth in Section 2(c).
 
“Selling Securityholder Questionnaire” means a questionnaire in the form
attached to this Agreement as Annex A.
 
“Selling Securityholder Registration Statement” has the meaning set forth in
Section 2(a)(1).
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Shareholder Representative” shall mean AFH Holding and Advisory, LLC.
 
“Shares” means two million shares of the Acquiror Company’s common stock held by
the Acquiror Company Principal Shareholders on the date hereof as adjusted for
any stock split, combination, recapitalization or similar event.
 
“Trading Day” means any day on which the Acquiror Company’s common stock is
traded on the principal securities exchange or securities market on which such
common stock is then traded.  If the Acquiror Company’s stock is not traded on
any securities market or exchange it will mean any day on which stocks listed on
the American Stock Exchange are traded.
 
2.               Registration.
 
  (a)             Coordinated Registration.
 
(1)          The Acquiror Company agrees to use its commercially reasonable
efforts to include the Acquiror Company Principal Shareholders as “selling
shareholders” in any Registration Statement filed by the Acquiror Company with
the Commission registering securities of Acquiror Company for the benefit of
parties other than Acquiror Company as "selling security shareholders” pursuant
to registration rights granted in a Financing (a “Selling Securityholder
Registration Statement”), and to cause such Selling Securityholder Registration
Statement to cover the resale of all Registrable Securities held by the Acquiror
Company Principal Shareholders.
 

 
-3-

--------------------------------------------------------------------------------

 
 
    (2)           If the Acquiror Company intends to file a Selling
Securityholder Registration Statement it shall send notice to the Acquiror
Company Principal Shareholders prior to the filing of such Registration
Statement (a “Coordinated Registration Notice”).   An Acquiror Company Principal
Shareholder may elect to have its Registrable Securiteis included in such
Coordinated Registration Statement by giving written notice to Acquiror Company
within fifteen (15) days after Acquiror Company has given the Coordinated
Registration Notice, which notice will indicate the number of Registrable
Securities such Acquiror Company Principal Shareholder elects to have included
in the Coordinated Registration Statement, together with a true and  complete
Selling Securityholder Questionnaire with respect to such Company Principal
Shareholder.  The Acquiror Company shall include in the Coordinated Registration
Statement those Registrable Securities which the Acquiror Company Principal
Shareholders have so elected for inclusion and will include the Acquiror Company
Principal Shareholders as “selling shareholders” in such
Coordinated  Registration Statement to be filed by Acquiror Company with the
Commission.
 
(3)          The Acquiror Company shall cause each Registration Statement
required to be filed to be declared effective under the Securities Act as soon
as possible but, in any event, no later than its Effectiveness Date, and shall
use its commercially  reasonable efforts to keep each such Registration
Statement continuously effective during its entire Effectiveness Period.  By
5:00 p.m. (New York City time) on the Business Day immediately following the
Effective Date of each Registration Statement, the Acquiror Company shall file
with the Commission in accordance with Rule 424 under the Securities Act the
final Prospectus to be used in connection with sales pursuant to such
Registration Statement (if such filing is required under such Rule).
 
            (4)           Nothing herein shall prohibit the Acquiror Company
from withdrawing a Coordinated Registration Statement at any time if permitted
by the agreement or arrangement pursuant to which the Acquiror Company granted
investors registration rights in the Financing or with the consent of the
required parties to such agreement or arrangement.
 
(b)               Demand Registration.
 
    (1)           Notwithstanding anything to the contrary, if no Coordinated
Registration Statement shall have been filed pursuant to Section 2(a) for a
period of six (6) months after the closing of the first Financing of the
Acquiror Company to occur after the date of this Agreement, the Acquiror Company
Principal Shareholders shall be entitled to request registration in accordance
with this Section 2(b) as follows:  if the Acquiror Company receives a written
request from the holders of fifty percent (50%) or more of the Registrable
Securities then outstanding (the “Initiating Holders”) that the Acquiror Company
file a Registration Statement under the Securities Act covering the registration
of at least fifty percent (50%) of the then outstanding Registrable Securities,
then the Acquiror Company will promptly, and in no event later than fifteen (15)
days of the receipt thereof, give written notice of such request to all Acquiror
Company Principal Shareholders (a “Demand Registration Notice”).  An Acquiror
Company Principal Shareholder may elect to have its Registrable Securiteis
included in such Demand Registration Statement by giving written notice to
Acquiror Company within fifteen (15) days after Acquiror Company has given the
Demand Registration Notice, which notice shall include the number of Registrable
Securities such Acquiror Company Principal Shareholder wishes to have included
in the Demand Registration Notice, together with a  true and complete Selling
Securityholder Questionnaire with respect to such Company Principal Shareholder
by the Response Deadline.
 

 
-4-

--------------------------------------------------------------------------------

 

   (2)           Upon request for registration pursuant to Section 2(b)(1), the
Acquiror Company shall use its commercially reasonable efforts to file with the
Commission, as expeditiously as possible but no later than sixty (60) days after
the Response Deadline, a Demand Registration Statement for the registration of
all the  Registrable Securities that the Acquiror Company Principal Shareholders
have elected to include in the Demand Registration Statement, and to include the
Acquiror Company Principal Shareholders as “selling shareholders” in such Demand
Registration Statement.  The Acquiror Company shall use its commercially
reasonable efforts to cause such Registration Statement to be declared effective
under the Securities Act as soon as possible, and shall use its commercially
reasonable efforts to keep each such Registration Statement continuously
effective for a period of at least one (1) year, or until all of the Registrable
Securities are eligible for resale under Rule 144.  By 5:00 p.m. (New York City
time) on the Business Day immediately following the Effective Date of each
Registration Statement, the Acquiror Company shall file with the Commission in
accordance with Rule 424 under the Securities Act the final prospectus to be
used in connection with sales pursuant to such Registration Statement (if such
filing is required under such Rule).
 
(c)              Cut-Back of Registered Shares.  Notwithstanding anything to the
contrary contained in this Section 2, if the Acquiror Company receives
Commission Comments relating to a Coordinated Registration or a Demand
Registration, and following discussions with and responses to the Commission in
which the Acquiror Company uses its commercially reasonable efforts to cause as
many Registrable Securities as possible to be included in the Coordinated
Registration Statement or Demand  Registration Statement, as the case may be,
without characterizing any of the Acquiror Company Principal Shareholders as
underwriters (and in such regard timely conveys relevant information concerning
such issue with the Acquiror Company Principal Shareholders or its respective
counsel), the Acquiror Company is unable to cause the inclusion of all
Registrable Securities which Acquiror Company Principal Shareholders have
elected to have included in such Registration Statement, then the Acquiror
Company may, following not less than three (3) Trading Days prior to written
notice to the Acquiror Company Principal Shareholders (i) remove from the
Registration Statement such Registrable Securities (the “Cut Back Shares”) on a
pro rata basis based upon the relative number of Registrable Securities included
in the Coordinated Registration Statement or the Demand Registration Statement,
as the case may be and beneficially owned by all of the selling shareholders
whose shares are being registered by such Registration Statement, calculated on
a fully diluted basis, and/or (ii) agree to such restrictions and limitations on
the registration and resale of the Registrable Securities, in each case as the
Commission may require in order for the Commission to allow such Registration
Statement to become effective; provided, that in no event may the Acquiror
Company name any of the Acquiror Company Principal Shareholders as underwriters
without such Acquiror Company Principal Shareholder’s prior written consent
(collectively, the “SEC Restrictions”).  The required Effectiveness Date for
such Registration Statement will be tolled, until such time as the Acquiror
Company is able to effect the registration of the Cut Back Shares in accordance
with any SEC Restrictions (such date, the “Restriction Termination Date”).  From
and after the Restriction Termination Date, all provisions of Section 2 shall
again be applicable to the Cut Back Shares (which, for avoidance of doubt,
retain their character as “Registrable Securities”) so that the Acquiror Company
will be required to file with and cause to be declared effective by the
Commission such additional Registration Statements in the time frames set forth
herein as necessary to ultimately cause to be covered by effective Registration
Statements all Registrable Securities (if such Registrable Securities cannot at
such time be resold by the Acquiror Company Principal Shareholders without
limitations pursuant to Rule 144).
 
(d)              Selling Security Holder Information.
 
  (1)              Each of the Acquiror Company Principal Shareholders agrees to
furnish to the Acquiror Company a true and completed Selling Securityholder
Questionnaire in accordance with the terms of this Section 2.  If any Selling
Securityholder Questionaire is not true and complete when sent to the Acquiror
Company, the Acquiror Company may send notice to Acquiror Company Principal
Shareholder whose Selling Securityholder Questionnaire is incomplete or
otherwise defective which notice will identify the defect with reasonable
specificity.  If the Selling Securityholder fails to submit a corrected and
complete Selling Securityholder Questionnaire within 7 days thereafter, the
Registrable Securities of such Company Principal Shareholder may be excluded
form the Coordinated Registration Statement or the Demand Registration
Statement, as the case may be.
 

 
-5-

--------------------------------------------------------------------------------

 
 
    (2)            Upon the request of the Acquiror Company, each Acquiror
Company Principal Shareholder will provide promptly all information about itself
as the Acquiror Company may reasonably request in order that the Acquiror
Company may cause any Registration Statement in which such Acquiror Principal
Shareholder’s Registrable Securities are being registered to comply with the
Securities Act or the rules promulgated thereunder or to respond to comments
from the Commission relating to such Registration Statement.
 
(e)                Notwithstanding anything to the contrary in this Agreement,
the Acquiror Company will not be required to effect a Coordinated Registration
pursuant to Section 2(a) or Demand Registration pursuant to this Section 2(b):
 
(1)            after the Acquiror Company has effected one (1) Demand
Registration pursuant to Section 2(b) or one (1) Coordinated Registration
pursuant to Section 2(a) and such registration has been declared or ordered
effective and either, (i) such Registration Statement is effective and no stop
order suspending the effectiveness of such registration statement or prospectus
or any amendment or supplement has been issued; provided that this subclause (i)
will not effect the Accquiror Company’s obligation to register Cut-Back Shares
in accordance with Section 2(c), or (ii) all sales thereunder have been
consummated.
 
(2)            during the period starting with the date sixty (60) days prior to
the Acquiror Company’s good faith estimate of the date of the filing of, and
ending on a date one hundred eighty (180) days following the effective date of,
an Acquiror Company Registration, provided that the Acquiror Company is actively
employing in good faith all commercially reasonable efforts to cause such
registration statement to become effective; or
 
(3)            if the Acquiror Company furnishes to Acquiror Company Principal
Shareholders requesting a registration pursuant to this Section 2(b), a
certificate signed by the Acquiror Company’s Chief Executive Officer or Chairman
of the Board stating that in the good faith judgment of the Board of Directors
of the Acquiror Company, it would be seriously detrimental to the Acquiror
Company and its stockholders for such registration to be effected at such time,
in which event the Acquiror Company will have the right to defer such filing for
a period of not more than ninety (90) days after receipt of the request of the
Initiating Holders, provided, that such right to delay a request will be
exercised by the Acquiror Company not more than once in any six (6) month period
and provided, further, that the Acquiror Company will not register any other of
its shares for its own account or for the account of others during such ninety
(90) day period.
 
(4)            If, in the opinion of independent counsel, all of the Registrable
Securities are eligible for resale under Rule 144 or other exemption from
registration under the Securities Act.
 
 (f)               No registration initiated by the request of Acquiror Company
Principal Shareholders hereunder will count as a Demand Registration under
Section 2(b), and no Coordinated Registration pursuant to Section 2(a) will
count as a registration under Section 2(a), in the event that:
 

 
-6-

--------------------------------------------------------------------------------

 

        (1)           such registration is withdrawn by the Acquiror Company
Principal Shareholders because of material adverse information relating to the
business, operations, assets, condition (financial or other) or prospects of the
Acquiror Company and its subsidiaries taken as a whole,
 
(2)           if the effect of any cut-back pursuant to Section 2(c) is to
reduce the number of shares requested by the Acquiror Company Principal
Shareholders to be included in the registration below fifty percent (50%), or
 
(3)           if the related Registration Statement filed with the SEC is not
declared effective or is declared effective but is subject to a stop order or is
withdrawn by the Acquiror Company before at least ninety percent (90%) of the
securities so registered are sold.
 
 (g)           Lockup.
 
(1)           The Acquiror Company Principal Shareholders agree that they shall
not sell any Registrable Securities held by them for a period of ninety (90)
days following the effective date of a Registration Statement filed pursuant to
Section 2(a).
 
(2)           AFH Holding & Advisory, LLC agrees that it shall not sell any
Registrable Securities held by it for a period of ninety (90) days following the
effective date of a Registration Statement filed pursuant to Section 2(b).  
 
3.             Registration Procedures.
 
In connection with the Acquiror Company’s registration obligations hereunder,
the Acquiror Company shall:
 
(a)           Not less than four Trading Days prior to the filing of a
Registration Statement or any related Prospectus or any amendment or supplement
thereto, the Acquiror Company shall furnish to the Acquiror Company Principal
Shareholders copies of the “Selling Shareholders” section of such document, the
“Plan of Distribution” and any risk factor contained in such document that
addresses specifically this transaction or the Selling Shareholders, as proposed
to be filed, which documents will be subject to the review of the Acquiror
Company Principal Shareholders.  The Acquiror Company shall not file a
Registration Statement, any Prospectus or any amendments or supplements thereto
in which the “Selling Shareholder” section thereof differs from the disclosure
received from the Acquiror Company Principal Shareholders in its Selling
Securityholder Questionnaire (as amended or supplemented).  The Acquiror Company
shall not file a Registration Statement, any Prospectus or any amendments or
supplements thereto in which it (i) characterizes any of the Acquiror Company
Principal Shareholders as an underwriter, (ii) excludes an Acquiror Company
Principal Shareholder due to the Acquiror Company Principal Shareholder refusing
to be named as an underwriter, or (iii) reduces the number of Registrable
Securities being registered on behalf of an Acquiror Company Principal
Shareholder except pursuant to, in the case of subsection (iii), the Commission
Comments, without, in each case, the Acquiror Company Principal Shareholder’s
express written authorization.
 
(b)           (i)  Prepare and file with the Commission such amendments,
including post-effective amendments, to each Registration Statement and the
Prospectus used in connection therewith as may be necessary to keep such
Registration Statement continuously effective as to the applicable Registrable
Securities for its Effectiveness Period and prepare and file with the Commission
such additional Registration Statements in order to register for resale under
the Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424; (iii)
respond as promptly as reasonably possible to any comments received from the
Commission with respect to each Registration Statement or any amendment thereto
and, as promptly as reasonably possible provide the Acquiror Company Principal
Shareholders true and complete copies of all correspondence from and to the
Commission relating to such Registration Statement that would not result in the
disclosure to the Acquiror Company Principal Shareholders of material and
non-public information concerning the Acquiror Company; and (iv) comply in all
material respects with the provisions of the Securities Act and the Exchange Act
with respect to the Registration Statement(s) and the disposition of all
Registrable Securities covered by each Registration Statement.
 

 
-7-

--------------------------------------------------------------------------------

 
 
(c)           Notify the applicable Acquiror Company Principal Shareholders as
promptly as reasonably possible (and, in the case of (i)(A) below, not less than
three Trading Days prior to such filing and, in the case of (v) below, not less
than three Trading Days prior to the financial statements in any Registration
Statement becoming ineligible for inclusion therein) and (if requested by an
Acquiror Company Principal Shareholder) confirm such notice in writing no later
than one Trading Day following the day (i)(A) when a Prospectus or any
Prospectus supplement or post-effective amendment to a Registration Statement is
proposed to be filed; (B) when the Commission notifies the Acquiror Company
whether there will be a “review” of such Registration Statement and whenever the
Commission comments in writing on such Registration Statement (the Acquiror
Company shall provide true and complete copies thereof and all written responses
thereto to the Acquiror Company Principal Shareholders that pertain to the
Acquiror Company Principal Shareholders as Selling Shareholders or to the Plan
of Distribution, but not information which the Acquiror Company believes would
constitute material and non-public information); and (C) with respect to each
Registration Statement or any post-effective amendment, when the same has become
effective; (ii) of any request by the Commission or any other Federal or state
governmental authority for amendments or supplements to a Registration Statement
or Prospectus or for additional information; (iii) of the issuance by the
Commission of any stop order suspending the effectiveness of a Registration
Statement covering any or all of the Registrable Securities or the initiation of
any Proceedings for that purpose; (iv) of the receipt by the Acquiror Company of
any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and (v) of the occurrence of any event or passage of time that makes
the financial statements included in a Registration Statement ineligible for
inclusion therein or any statement made in such Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to such
Registration Statement, Prospectus or other documents so that, in the case of
such Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.
 
(d)           Use its commercially efforts to avoid the issuance of, or, if
issued, obtain the withdrawal of (i) any order suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.
 
(e)           Promptly deliver to the Shareholder Representative, without
charge, a printer-ready electronic copy of the complete Prospectus or
Prospectuses and each amendment and supplement thereto, to the e-mail address of
the Shareholder Representative under Section 6(f).  The Acquiror Company hereby
consents to the use of such prospectus and each amendment or supplement thereto
by the Acquiror Company Principal Shareholders in connection with the offering
or sale of the Registrable Securities covered by such prospectus and any
amendment or supplement thereto.
 

 
-8-

--------------------------------------------------------------------------------

 

(f)           Prior to any public offering of Registrable Securities, register
or qualify such Registrable Securities for offer and sale under the securities
or Blue Sky laws of all jurisdictions within the United States as the Acquiror
Company Principal Shareholders may reasonably request, to keep each such
registration or qualification (or exemption therefrom) effective during the
Effectiveness Period and to do any and all other acts or things necessary or
advisable to enable the disposition in such jurisdictions of the Registrable
Securities covered by the Registration Statement(s).
 
(g)           Cooperate with the Acquiror Company Principal Shareholders to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be delivered to a transferee pursuant to the
Registration Statement(s), which certificates shall be free, of all restrictive
legends, and to enable such Registrable Securities to be in such denominations
and registered in such names as the Acquiror Company Principal Shareholders may
request.
 
(h)           Upon the occurrence of any event contemplated by Section 3(c)(v),
as promptly as reasonably possible, prepare a supplement or amendment, including
a post-effective amendment, to the affected Registration Statements or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, no Registration Statement nor any Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.
 
4.              Registration Expenses.  All fees and expenses incident to the
performance of or compliance with this Agreement by the Acquiror Company shall
be borne by the Acquiror Company whether or not any Registrable Securities are
sold pursuant to a Registration Statement.  The fees and expenses referred to in
the foregoing sentence shall include, without limitation, (i) all registration
and filing fees (including, without limitation, fees and expenses (A) with
respect to filings required to be made with any Trading Market on which the
Common Stock is then listed for trading, and (B) in compliance with applicable
state securities or Blue Sky laws), (ii) messenger, telephone and delivery
expenses, (iv) fees and disbursements of counsel for the Acquiror Company, and
(iii) fees and expenses of all other Persons retained by the Acquiror Company in
connection with the consummation of the transactions contemplated by this
Agreement.  In addition, the Acquiror Company shall be responsible for all of
its internal expenses incurred in connection with the consummation of the
transactions contemplated by this Agreement (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder.
 
5.              Indemnification.
 
(a)           Indemnification by the Acquiror Company.  The Acquiror Company
shall, notwithstanding any termination of this Agreement, indemnify and hold
harmless the Acquiror Company Principal Shareholders, the officers, directors,
agents, investment advisors, partners, members and employees of thereof, each
Person who controls the Acquiror Company Principal Shareholders (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
and the officers, directors, agents and employees of each such controlling
Person, to the fullest extent permitted by applicable law, from and against any
and all losses, claims, damages, liabilities, costs (including, without
limitation, reasonable costs of preparation and reasonable attorneys’ fees) and
expenses (collectively, “Losses”), as incurred, arising out of or relating to
any untrue or alleged untrue statement of a material fact contained in any
Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any Prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading, except to the extent,
but only to the extent, that (1) such untrue statements or omissions are based
upon information regarding the Acquiror Company Principal Shareholders furnished
in writing to the Acquiror Company by the Acquiror Company Principal
Shareholders expressly for use therein, or to the extent that such information
relates to the Acquiror Company Principal Shareholders or its proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by the Acquiror Company Principal Shareholders expressly for use in
the Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto or (2) in the case of an occurrence of an event
of the type specified in Section 3(c) (ii)-(v), the use by the Acquiror Company
Principal Shareholders of an outdated or defective Prospectus after the Acquiror
Company has notified the Acquiror Company Principal Shareholders in writing that
the Prospectus is outdated or defective and prior to the receipt by the Acquiror
Company Principal Shareholders of an Advice or an amended or supplemented
Prospectus, but only if and to the extent that following the receipt of the
Advice or the amended or supplemented Prospectus the misstatement or omission
giving rise to such Loss would have been corrected.  The Acquiror Company shall
notify the Acquiror Company Principal Shareholders promptly of the institution,
threat or assertion of any Proceeding of which the Acquiror Company is aware in
connection with the transactions contemplated by this Agreement.
 

 
-9-

--------------------------------------------------------------------------------

 
 
(b)           Indemnification by the Acquiror Company Principal Shareholders.
Each Acquiror Company Principal Shareholder shall indemnify and hold harmless
the Acquiror Company, its directors, officers, agents and employees, each Person
who controls the Acquiror Company (within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act), and the directors, officers,
agents or employees of such controlling Persons, to the fullest extent permitted
by applicable law, from and against all Losses, as incurred, to the extent
arising out of or based upon: (x) each Acquiror Company Principal Shareholder’s
failure to comply with the prospectus delivery requirements of the Securities
Act or (y) any untrue statement of a material fact contained in any Registration
Statement, any Prospectus, or any form of prospectus, or in any amendment or
supplement thereto, or arising solely out of or based solely upon any omission
of a material fact required to be stated therein or necessary to make the
statements therein not misleading to the extent, but only to the extent that,
(1) such untrue statements or omissions are based upon information regarding the
Acquiror Company Principal Shareholder furnished in writing to the Acquiror
Company by the Acquiror Company Principal Shareholder expressly for use therein,
or to the extent that such information relates to the Acquiror Company Principal
Shareholder or such its proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by the Acquiror
Company Principal Shareholder expressly for use in the Registration Statement,
such Prospectus or such form of Prospectus or in any amendment or supplement
thereto or (2) in the case of an occurrence of an event of the type specified in
Section 3(c) (ii)-(v), the use by the Acquiror Company Principal Shareholder of
an outdated or defective Prospectus after the Acquiror Company has notified the
Acquiror Company Principal Shareholder in writing that the Prospectus is
outdated or  defective and prior to the receipt by the Acquiror Company
Principal Shareholder of an Advice or an amended or supplemented Prospectus, but
only if and to the extent that following the receipt of the Advice or the
amended or supplemented Prospectus the misstatement or omission giving rise to
such Loss would have been corrected.  In no event shall the liability of an
Acquiror Company Principal Shareholder hereunder be greater in amount than the
dollar amount of the net proceeds received by the Acquiror Company Principal
Shareholder upon the sale of the Registrable Securities giving rise to such
indemnification obligation.
 
(c)           Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnified Party and the payment of all
fees and expenses incurred in connection with defense thereof; provided, that
the failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have proximately and materially
adversely prejudiced the Indemnifying Party.
 

 
-10-

--------------------------------------------------------------------------------

 
 
An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and such counsel shall be at the expense of the Indemnifying Party).  The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld.  No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending Proceeding in respect of
which any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding.
 
(d)           Contribution.  If a claim for indemnification under Section
5(a) or 5(b) is unavailable to an Indemnified Party (by reason of public policy
or otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable
considerations.  The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission.  The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in Section 5(c), any
reasonable attorneys’ or other reasonable fees or expenses incurred by such
party in connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section was available to such party in accordance with its terms.
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding
paragraph.  Notwithstanding the provisions of this Section 5(d), no Acquiror
Company Principal Shareholder shall be required to contribute, in the aggregate,
any amount in excess of the amount by which the proceeds actually received by
the Acquiror Company Principal Shareholder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that the
Acquiror Company Principal Shareholder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission.
 

 
-11-

--------------------------------------------------------------------------------

 

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.
 
6.             Miscellaneous.
 
(a)           Remedies.  In the event of a breach by the Acquiror Company or by
an Acquiror Company Principal Shareholder, of any of their obligations under
this Agreement, the Acquiror Company or the applicable Acquiror Company
Principal Shareholder, as the case may be, in addition to being entitled to
exercise all rights granted by law and under this Agreement, including recovery
of damages, will be entitled to specific performance of its rights under this
Agreement.  The Acquiror Company and the Acquiror Company Principal Shareholders
agree that monetary damages would not provide adequate compensation for any
losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.
 
(b)           No Primary Shares Included in Registrations.  The Acquiror
Company  may not include securities of the Acquiror Company in a Demand
Registration Statement or Coordinated Registration Statement for its own
account.
 
(c)           Compliance.  Each Acquiror Company Principal Shareholder covenants
and agrees that it will comply with the prospectus delivery requirements of the
Securities Act as applicable to it in connection with sales of Registrable
Securities pursuant to the Registration Statement.
 
(d)           Discontinued Disposition.  Each Acquiror Company Principal
Shareholder agrees that, upon receipt of a notice from the Acquiror Company of
the occurrence of any event of the kind described in Section 3(c), the Acquiror
Company Principal Shareholder will forthwith discontinue disposition of such
Registrable Securities under the Registration Statement until the Acquiror
Company Principal Shareholder’s receipt of the copies of the supplemented
Prospectus and/or amended Registration Statement or until it is advised in
writing (the “Advice”) by the Acquiror Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement.  The
Acquiror Company may provide appropriate stop orders to enforce the provisions
of this paragraph.
 
(e)           Amendments and Waivers.  The provisions of this Agreement,
including the provisions of this Section 6(e), may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, unless the same shall be in writing and signed by the Acquiror
Company and the Shareholder Representative.    The Shareholder Representative
shall not amend, modify, supplement, waive or consent to departures form the
provisions hereof without having received the written authorization to do so by
majority-in-interest of the Acquiror Company Principal Shareholders.
 
(f)           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile
(provided the sender receives a machine-generated confirmation of successful
transmission) at the facsimile number specified in this Section prior to 6:30
p.m. (New York City time) on a Trading Day, (b) the next Trading Day after the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number specified in this Section on a day that is not a Trading
Day or later than 6:30 p.m. (New York City time) on any Trading Day, (c) the
Trading Day following the date of mailing, if sent by U.S. nationally recognized
overnight courier service, or (d) upon actual receipt by the party to whom such
notice is required to be given.  The address for such notices and communications
shall be as follows:
 

 
-12-

--------------------------------------------------------------------------------

 

 

    If to the Acquiror Company: 
Hodgson Russ LLP 
 
1540 Broadway, 24th Floor 
 
New York, NY  10036-4039 
 
Facsimile:  (716) 849-0349 
 
Attn:  Robert J. Olivieri, Esq. and Jeffrey Rinde 
   
    If to the Acquiror Company
To the address of such shareholder(s) set forth

    Principal Shareholders:
on the signature pages hereto
   
    With a copy to: 
Richardson & Patel, LLP 
  Murdock Plaza    10900 Wilshire Boulevard, Suite 500    Los Angeles,
California 90024   
Facsimile:  (310) 208-1154 
 
Attn.:  Kevin K. Leung, Esq. 
        If to the Shareholder        Representative, to:   AFH Holding &
Advisory, LLC    9595 Wilshire Boulevard, Suite 900    Beverly Hills, CA 90212 
  Facsimile:  (310) 300-3412    E-mail:  amir@afhholding.com 



or such other address as may be designated in writing hereafter, in the manner
provided in this subparagraph (g), by such Person.


(g)           Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties.  The Acquiror Company may not assign its rights or obligations
hereunder without the prior written consent of the Shareholder
Representative.  The Shareholder Representative shall not grant such consent
unless it shall have received the prior written consent of a
majority-in-interest of the Acquiror Company Principal Shareholders.
 
(h)           Execution and Counterparts.  This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
Agreement.  In the event that any signature is delivered by facsimile or other
electronic transmission, such signature shall create a valid binding obligation
of the party executing (or on whose behalf such signature is executed) the same
with the same force and effect as if such facsimile signature were the original
thereof.
 

 
-13-

--------------------------------------------------------------------------------

 

(i)             Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof.  Each
party agrees that all Proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective Affiliates, employees or agents) will
be commenced in the New York Courts.  Each party hereto hereby irrevocably
submits to the exclusive jurisdiction of the New York Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any Proceeding, any claim that it is not
personally subject to the jurisdiction of any New York Court, or that such
Proceeding has been commenced in an improper or inconvenient forum.  Each party
hereto hereby irrevocably waives personal service of process and consents to
process being served in any such Proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  Nothing contained herein shall be deemed to limit
in any way any right to serve process in any manner permitted by law.  Each
party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any Proceeding arising out
of or relating to this Agreement or the transactions contemplated hereby.  If
either party shall commence a Proceeding to enforce any provisions of this
Agreement, then the prevailing party in such Proceeding shall be reimbursed by
the other party for its attorney’s fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such Proceeding.
 
(j)             Cumulative Remedies.  The remedies provided herein are
cumulative and not exclusive of any remedies provided by law.
 
(k)            Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their reasonable efforts to find and employ an alternative
means to achieve the same or substantially the same result as that contemplated
by such term, provision, covenant or restriction.  It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.
 
(l)             Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
 
(m)           Exculpation of Shareholder Representative.  The Acquiror Company
Principal Shareholders (other than Shareholder Representative) hereby agree and
acknowledge that Shareholder Representative shall act as a representative on
behalf the other Acquiror Company Principal Shareholders strictly for purposes
of facilitating communications (sending and receiving notices) as a matter of
administrative convenience and not for any other purpose, and the Shareholder
Representative shall bear no duty under this Agreement, fiduciary or otherwise,
to the other Acquiror Company Principal Shareholders.
 






[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES TO FOLLOW]

 
-14-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 

ACQUIROR COMPANY:      YI XIN INTERNATIONAL COPPER, INC.          
 
By:
/s/        Name        Title           



 




ACQUIROR COMPANY
PRINCIPAL
SHAREHOLDERS:                                     /s/________________________________
Signature


___________________________________
Name of Shareholder


___________________________________
Authorized Representative


___________________________________
Title




Address: ___________________________


___________________________________


Fax:  (______)  _______________________





 
-15-

--------------------------------------------------------------------------------

 

ANNEX A


YI XIN INTERNATIONAL COPPER, INC.
 
Selling Securityholder Notice and Questionnaire
 
The undersigned beneficial owner of common stock (the “Common Stock”), of Yi Xin
International Copper, Inc., a Delaware corporation (previously known as AFH
Holding I, Inc.) (the “Acquiror Company”), understands that the Acquiror Company
has filed or intends to file with the Securities and Exchange Commission (the
“Commission”) a Registration Statement for the registration and resale of the
Registrable Securities.  All capitalized terms used and not otherwise defined
herein shall have the meanings ascribed thereto in the Registration Rights
Agreement to which this Annex A is a part.
 
The undersigned hereby provides the following information to the Acquiror
Company and represents and warrants that such information is accurate:
 
QUESTIONNAIRE
 

 
1.  Name.
 
 
(a)
Full Legal Name of Selling Securityholder

 

   



 
(b)
Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities Listed in Item 3 below are held:

 

   



 
(c)
Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by the questionnaire):

 

   



2.  Address for Notices to Selling Securityholder:
 

   
Telephone:________________________________
Fax:______________________________________
Contact Person:_____________________________




3.  Beneficial Ownership of Registrable Securities:
 
 
Type and Principal Amount of Registrable Securities beneficially owned:

 
 
-16-

--------------------------------------------------------------------------------


 

       

 
 

4.  Broker-Dealer Status:
 
 
(a)
Are you a broker-dealer?

 
Yes   ¨                      No   ¨

 

 
Note: 
If yes, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement. 
     
 
(b)
Are you an affiliate of a broker-dealer?

 
Yes   ¨                      No   ¨
 
 
(c)
If you are an affiliate of a broker-dealer, do you certify that you bought the
Registrable Securities in the ordinary course of business, and at the time of
the purchase of the Registrable Securities to be resold, you had no agreements
or understandings, directly or indirectly, with any person to distribute the
Registrable Securities?

 
Yes   ¨                      No   ¨
 
Note:
If no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 
5.  Beneficial Ownership of Other Securities of the Acquiror Company Owned by
the Selling Securityholder.

 
Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Acquiror Company other than the
Registrable Securities listed above in Item 3.
 
 
Type and Amount of Other Securities beneficially owned by the Selling
Securityholder:

 

   



6.  Relationships with the Acquiror Company:

 
Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Acquiror Company (or its predecessors
or affiliates) during the past three years.
 
 
State any exceptions here:

 

     

 
 
-17-

--------------------------------------------------------------------------------


 
7.  The Acquiror Company has advised the Selling Shareholder that it may not use
shares registered on the Registration Statement to cover short sales of Common
Stock made prior to the date on which the Registration Statement is declared
effective by the Commission, in accordance with 1997 Securities and Exchange
Commission Manual of Publicly Available Telephone Interpretations Section
A.65.  If a Selling Shareholder uses the prospectus for any sale of the Common
Stock, it will be subject to the prospectus delivery requirements of the
Securities Act.  The Selling Shareholders will be responsible to comply with the
applicable provisions of the Securities Act and Exchange Act, and the rules and
regulations thereunder promulgated, including, without limitation, Regulation M,
as applicable to such Selling Shareholders in connection with resales of their
respective shares under the Registration Statement.
 
The undersigned agrees to promptly notify the Acquiror Company of any
inaccuracies or changes in the information provided herein that may occur
subsequent to the date hereof and prior to the Effective Date for the
Registration Statement.
 
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 6 and the inclusion of such
information in the Registration Statement and the related prospectus.  The
undersigned understands that such information will be relied upon by the
Acquiror Company in connection with the preparation or amendment of the
Registration Statement and the related prospectus.
 
IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.
 

Dated:      Beneficial Owner:             
 
 
By:
          Name          Title             

 


PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:


[           ]

 


000160/09953 BFLODOCS 2379283v2




 
-18-

--------------------------------------------------------------------------------

 

SCHEDULE A


ACQUIROR COMPANY PRINCIPAL SHAREHOLDERS




















000160/09953 BFLODOCS 2383789v1




